Hvman, C. J.
This is a petitory action brought by plaintiffs against defendants, for a certain tract of land in the parish of St. James, wherein they not only claim judgment for the land, but ask for a judgment against the defendant for $1,908, for the revenues of the land while in defendant’s possession, claiming them as -damages.
The defendant, in answer, called in warranty his vendor of the laud, Louis Palms (who had warranted defendant’s title to the same), and asked that, if plaintiff recovered judgment against him for the land and damages, he have judgment against Palms for the amount of damages decreed against him in favor of plaintiffs, and also for the price that ho had paid him for the land, with interest.
Defendant also prayed for judgment against plaintiffs for improvements put by him on the land.
The District Judge rendered judgment decreeing that plaintiffs were owners of the tract of land ; that defendant recover from plaintiff's the value of the improvement put by him on the land, and that defendant recover from Palms the price he paid for the land, with interest.
From this j udgment plaintiffs have appealed, without making Palms, the warrantor, a party to the appeal.
No revenues were allowed plaintiffs in the judgment.
Palms, the defendant’s vendor and warrantor, is interested that the judgment of the lower Court be maintained, as regards revenues ; for, if judgment for any amount was rendered in this Court, in favor of plaintiffs, against defendants for-the same, a like judgment should be rendered in favor of defendant against Palms. See Code Practice, Art. 385. Civil Code, Art. 2482.
On appeal from a judgment of a lower Court, appellant must bring into this Court all the parties in the suit, who have an interest to prevent the reversal or modification of such judgment. See 9 La. R. 473.
Let the appeal be dismissed.